Manly, J.
This case turns upon the principles considered in the case of G-oodson, decided at this term. But *37tbe facts of tbe ease being different, .we are conducted to a different conclusion.
. Tbe petitioner was 45 years of age in May l^st. He. bad been exempted anterior to tbe passage of tbe law of the 17th of February, as a miller. After tbe passing of ' that act, vizin tbe month of March, he was enrolled, and .another exemption paper given, which,.after the act of February repealing exemptions in Mich eases, could only operate as a furlough or detail. il<> was afterwards, viz : on tbe UHh of Juno, ordered into camp. He applied for a detail. This was refused. Ho was ordered into .camp, «and sued out this writ.
The enrolment and detail, which took place in March, about two months before he reached the. o,ge of 45, fixed, his status as a sohlior. He was properly enrolled in the body of regular troops, where the term of' service for the war is prescribed by the acts of 1862.
The petitioner must he remanded to custody, and the costs he taxed against him.